implied covenant of good faith and fair dealing against Carnoso, Inc.
                  Thus, even if the claim was resolved as against Landry's, Inc., appellants
                  fail to demonstrate that the claim was resolved as against Carnoso, Inc.
                  Accordingly, we conclude that the amended judgment does not resolve all
                  claims asserted in the district court and is not a final judgment appealable
                  under NRAP 3A(b)(1), see Lee v. GNLV, Corp., 116 Nev. 424, 996 P.2d 416
                  (2000) (defining a final judgment as one that "disposes of all the issues
                  presented in the case, and leaves nothing for the future consideration of
                  the court, except for post-judgment issues such as attorney's fees and
                  costs"); see also Reno Hilton Resort Corp. v. Verderber, 121 Nev. 1, 106
                  P.3d 134 (2005) (concluding that NRAP 3A(b)(2) does not permit an appeal
                  from an interlocutory order denying a motion for a new trial), and we
                              ORDER this appeal DISMISSED.




                                         atkr
                                         Parraguirre


                                                                       Chszy
                                                                         t
                  Douglas                                     Cherry




                  cc:   Hon. Jerry A. Wiese, District Judge
                        Janet Trost, Settlement Judge
                        Greenberg Traurig, LLP/Las Vegas
                        Joseph Y. Hong
                        Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    Fe